Citation Nr: 0946276	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-23 165	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Emert L. Wyss, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to May 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the St. 
Louis, Missouri Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher rating 
for his bilateral hearing loss due to increased hearing 
impairment and TDIU as his hearing loss forced him to retire 
in 2000 from his job as a real estate broker.  

The Veteran was most recently afforded a VA audiological 
examination in March 2008; however, it is inadequate as the 
examiner did not comment on the functional effects caused by 
the Veteran's hearing disability.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

Regarding the Veteran's TDIU claim, VA may assign TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability 
rated at 60 percent or more, or, if there are two or more 
disabilities, when at least one is rated at 40 percent or 
more with sufficient additional service connected disability 
to bring the combination to 70 percent or more.  38 C.F.R. § 
4.16(a).  In the present case, the Veteran is service 
connected for bilateral hearing loss, evaluated as 60 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
left varicocele, evaluated as noncompensable.  As the Veteran 
has one service-connected disability, bilateral hearing loss, 
evaluated as 60 percent disabling, he meets the threshold 
requirement for TDIU eligibility.

The Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  The duty to assist requires that 
VA obtain an examination which includes an opinion on the 
effect of the Veteran's service-connected disabilities on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

In an October 2004 statement, the Veteran's private physician 
stated that the Veteran's hearing loss affects his ability to 
communicate and may affect his ability to hold a job.  In a 
January 2006 addendum to the VA examination, a VA audiologist 
stated that people who have hearing impairment greater than 
that experienced by the Veteran have found gainful employment 
despite their hearing loss and, therefore, the Veteran's 
hearing loss would not be detrimental in finding gainful 
employment.  The private physician's opinion is speculative 
and the VA opinion is not specific to this Veteran.  The 
examiner provided an opinion as to the Veteran's specific 
situation based on a generality.  A determination for 
benefits may not be based on speculation or even remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228 (1992).  

On remand, the Veteran should be afforded another VA 
examination to obtain a medical opinion in order to determine 
the functional effects caused by the Veteran's hearing 
disability and the effect of the Veteran's service-connected 
disabilities on his ability to work.  Such opinions are 
necessary for a determination on the merits of the claims.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
audiological VA medical examination to 
determine the current severity of his 
service-connected bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All 
necessary tests should be conducted and 
the examiner(s) should review the 
results of any testing prior to 
completion of the report.

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  

The examiner is specifically requested 
to fully describe the functional 
effects caused by the Veteran's hearing 
disability.  Based on examination 
findings and other evidence contained 
in the claims file, the examiner is 
specifically asked to state whether the 
Veteran's service-connected bilateral 
hearing loss, without regard to his non 
service-connected disabilities, his 
age, or his retired status, render him 
unable to secure and follow a 
substantially gainful occupation.

The examiner should provide a rationale 
for any opinion provided.

2.  Then, readjudicate the Veteran's 
claims on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



